Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 1/11/2021.  Claims 1, 3, 6 are amended; and claims 1-9 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102

Claims 1-3 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mirbagheri et al (Journal of Applied Polymer Science, published 05-2007).
Regarding claim 1, Mirbagheri et al disclose hybrid composites of polypropylene and wood flour/kenaf fiber at a fixed fiber to plastic ratio of 40:60 and variable ratios of the two reinforcements (abstract).  See example 3, wherein the composition comprises 60 parts by weight of polypropylene (i.e. reads on base resin), 30 parts by weight of kenaf fiber and 10 parts by weight of wood flour were blended (Table 1) which reads on dispersion of filler in present claim.  The test specimens were injection molded (i.e. reads on molded article).  Figure 1 shows aspect ratio of both natural fibers before and after processing into composites.  The aspect ratio of wood flour is less than the aspect ratio of kenaf fiber before and after processing (see Figure 1).  See Figure 1B, wherein the kenaf fibers includes fibers with aspect ratio greater than 2.0 and less than 10.0 in amounts of about 75% in the fibrous fillers.  Hence, based on the total amount of fibrous 
Regarding claim 2, see figure 1, wherein kenaf fibers include those with aspect ratio of 10 or more (Figure 1B) and wood flour includes those with aspect ratio of less than 2.0 (Figure 1D).
Regarding claim 3, wood flour (i.e. particulate filler) in the exemplary embodiments 4-6 (see Table 1, figure 1B, and figure 1D) is present in amounts of 25% to 75%, fibrous fillers in range of about 5 to about 15% by weight and other fibrous fillers with an aspect ratio greater than 2.0 and less than 10.0 in amounts of about 20 to about 60% based on the total amount of fillers. 
Regarding claim 8, Kenaf fibers and wood flour are natural fibers (see first paragraph under “Results and Discussion”, page 5).
Regarding claim 9, polypropylene resin is used in examples (see Table 1).
Therefore, Mirbagheri et al anticipate the present claims.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mirbagheri et al (Journal of Applied Polymer Science, published 05-2007) in view of Lee et al (Composites Science and Technology; 60(2000), 209-217).
The discussion with respect to Mirbagheri et al in paragraph 4 above is incorporated here by reference.
Mirbagheri et al are silent with respect to fibrous fillers are higher at the surface layer than at the core side of the molded article.
However, Lee et al teach glass fiber reinforced polypropylene composites with spatially graded distribution of fiber content.  When the face of sample with high glass fiber content was loaded, the flexural strength and impact energy of the composite .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mirbagheri et al (Journal of Applied Polymer Science, published 05-2007) in view of Li et al (CN 1648293 A).
The discussion with respect to Mirbagheri et al in paragraph 4 above is incorporated here by reference.
Mirbagheri et al are silent with respect to lightness value of fibrous filler.
However, Li et al teach viscose staple fiber product having whiteness higher than 87% and produced with the material including cellulose fiber.  The obtained fiber has excellent hygroscopicity, permeability, comfort, no toxicity and no corrosion (abstract).  Therefore, in light of the teachings in Li et al, it would have been obvious to one skilled in art prior to the filing of present application, to use the cellulose fiber having whiteness higher than 87%, in the resin molded article, of Mirbagheri et al, for above mentioned advantages.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mirbagheri et al (Journal of Applied Polymer Science, published 05-2007) in view of Lee et al (Composites Science and Technology; 60(2000), 209-217) and Li et al (CN 1648293 A).
The discussion with respect to Mirbagheri et al and Lee et al in paragraph 5 above is incorporated here by reference.

However, Li et al teach viscose staple fiber product having whiteness higher than 87% and produced with the material including cellulose fiber.  The obtained fiber has excellent hygroscopicity, permeability, comfort, no toxicity and no corrosion (abstract).  Therefore, in light of the teachings in Li et al and given that cellulose fiber is distributed in a spatially graded manner with higher density at the face based on the teachings in Lee et al, one skilled in art would have a reasonable basis to expect the cellulose fibers with high whiteness as in Li when incorporated into the molded article, of Mirbagheri et al in view of Lee et al, to exhibit higher lightness values at the surface than at the core side of the molded article, with above mentioned advantages.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mirbagheri et al (Journal of Applied Polymer Science, published 05-2007) in view of Yano et al (US 8,974,634 B2).
The discussion with respect to Mirbagheri et al in paragraph 4 above is incorporated here by reference.
Mirbagheri et al are silent with respect to defibrated fibrous filler.
However, Yano et al teach that generally cellulose nanofibers are made by defibrating a cellulose fiber containing material by milling.  When the cellulose nanofibers are mixed with resin to form a resin composite, the strength of resin composite increases as the aspect ratio of cellulose nanofibers increases (col. 1, lines 15-26).  In the production of a cellulose nanofiber by defibrating pulp using a single- or multi-screw kneader in the presence of water, it is possible to obtain a cellulose nanofiber having an excellent water filtering property and excellent sheet strength (col. 2, lines 51-57).  Therefore, in light of the teachings in Yano et al, it would have been obvious to one . 

Response to Arguments

The rejections under  35 U.S.C. 102 and 103 as set forth in paragraphs 5-12, of office action mailed 10/14/2020, are withdrawn in view of the new grounds of rejection set forth in this office action, necessitated by amendment.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764